Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to after final action filed 03/04/2022 in which claims 1-6 are pending.
Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive.
 	Applicant argues the rejections are traversed for the reasons advanced in detail below. 
 	As stated in MPEP § 2131, to establish an anticipation rejection, each and every element as set forth in the claim must be described either expressly or inherently in a single prior art reference. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). In addition, as stated in MPEP §§ 2142-2144.04, to establish a primafacie case of obviousness, three basic criteria must be met. First, there must be some reason, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Second, there must be a reasonable expectation of success. Finally, the prior art reference (or references when combined) must teach or suggest all the claim limitations. Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some reason to do so found either explicitly or implicitly in the references themselves or in the knowledge generally available to one of ordinary skill in the art. "The test for an implicit showing is In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). See also In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). 
 	In the Office Action, the Examiner continues to rely on Chen alone or Chen combined with other cited reference(s) and alleges that Chen and/or Chen combined with other reference(s) discloses an imaging device and an electronic appliance substantially as claimed. See, Paragraph Nos. 8, 12 and 15 of the Office Action. Applicant respectfully disagrees. 
 	Without conceding in detail the merits of the Examiner's rejections, but to expedite prosecution, Applicant cancels claims 7-16 without prejudice or disclaimer. Accordingly, the rejection of claims 7-16 under Section 102 and 103 are rendered moot. 
 	In addition, without conceding in detail the merits of the Examiner's rejections, but to expedite prosecution, Applicant amends independent claims 1 and 4 to recite, inter alia: "...first imaging data is taken by the pixel at a first time and second imaging data is taken by the pixel at a second time, a difference in data of the pixel between the first imaging data and the second imaging data is determined..." 
 	Applicant contends that none of the cited references, taken singly or combined, discloses, suggests or renders obvious independent claims 1 and 4, particularly in the features high-lighted above because the Examiner continues to err in interpreting the cited reference, Chen, while rejecting the pending claims. In this regard, Applicant directs 
 	[0022] FIG. 2 is a block diagram of a sampling phase calibration device 20 according to an embodiment of the present invention. Referring to FIG. 2, a sampling phase calibration device 20 is coupled to an ADC-PLL 210. The ADC-PLL 210 conducts sampling on a periodic analog signal AS according to the sampling phase controlled by a control unit 240 so as to produce a plurality of digital signals DS (not shown), wherein each digital signal DS includes a plurality of pixel data. The periodic analog signal AS of the embodiment is a static (i.e., the frame-to-frame difference is small) and high-frequency or texture rich (i.e., the frequency response of this image is larger in high frequency portion) component video/PC/PC signal. In addition, the user using the embodiment can make the ADC-PLL 210 have a plurality of sampling phases by design according to the application requirement to increase the sampling quality... The motion-detecting unit 230 is coupled to the storage unit 220 to make subtractions between the pixel data of two adjacent sampling time in an input image digital signal DS respectively having the same corresponding position and calculates the number of the cases that the difference of the pixel data is greater than a first threshold so as to obtain the number of motion data corresponding to the sampling phase. 
 	As disclosed in paragraph [0022] and the related text thereto of Chen, Chen does not appear to explicitly disclose evaluating a difference in data (between the first and second imaging data) of the same pixel where the two separate imaging data are generated/obtained at two different timings. Applicant submits that paragraphs [0010]-[0012], [0022] and FIG. 2 of Chen, relied on by the Examiner, appears to only evaluate 
 	Thus, in view of the arguments presented above, because none of the cited references, taken singly or combined, suggest or render obvious each and every element of independent claims 1 and 4, as is required for a proper rejection under 35 U.S.C. §103, Applicant respectfully requests the rejection of independent claims 1 and 4 be withdrawn. 
  	The rejection of dependent claims 2-3 and 5-6, is also improper at least by virtue of their dependence on independent claim 1 or 4, and because of the additional features each dependent claim recites. The rejection of claims 7-16 is rendered moot because of their cancelation herein. 
   	Examiner respectfully disagrees and clarifies that Chen et al. clearly discloses amended independent claims 1 and 4 to recite, inter alia: "...first imaging data is taken by the pixel at a first time and second imaging data is taken by the pixel at a second time, a difference in data of the pixel between the first imaging data and the second imaging data is determined..."
  Chen et al. in Para[0024] - [0027] & Figs. 2-3 specifically [0026] teaches in step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS (one example of the analog signal AS). When the analog image signal AIS is a high-frequency signal and the difference  of the pixel  data between each analog image field in the analog image signal AIS is less than an evaluation value (i.e., as an example, the difference  of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value), the flow enters to step S320 to start calibration on the sampling phase. 
The motion-detecting unit 230 makes every pair of the pixel  data with the same horizontal position and the same vertical position in the first digital image IM1 and the second digital image IM2 subtractions by each other (two pixel  data in a pair are subtracted by each other) so as to calculate the quantity of cases for obtaining the number of motion pixels  MPC phM corresponding to the maximum high-frequency phase phM, wherein the case means the difference  between the pixel  data of the two digital signals is greater than a first threshold TH1 (i.e., to calculate the motion quantity of the pixels ).
 	Thus, in view of the teachings presented above, Chen et al. clearly discloses amended independent claims 1 and 4, hence the rejection of independent claims 1 and 4 be not withdrawn. Also, the rejection of dependent claims 2-3 and 5-6, is also proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425